PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/778,789
Filing Date: 24 May 2018
Appellant(s): SHELL OIL COMPANY



__________________
Deborah VandenHoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2009/0165363) in view of Clark et al. (US 8,974,552) hereinafter “Clark”.
Regarding Claims 1, 3 and 5-16
Clayton discloses in paragraph 0019, a gasoline blend/mixture comprising oxygenated hydrocarbons, wherein the research octane number (RON) of the gasoline may be in the range of from 80 to 110 (see paragraph 0021).
	Clayton discloses in paragraph 0019, gasolines typically comprise mixtures of hydrocarbons boiling in the range from 25 to 230°C (EN-ISO 3405), the optimal ranges and distillation curves typically varying according to climate and season of the year. The hydrocarbons in a gasoline may be derived by any means known in the art, conveniently the hydrocarbons may be derived in any known manner from straight-run gasoline, synthetically-produced aromatic hydrocarbon mixtures, thermally or catalytically cracked hydrocarbons, hydro-cracked petroleum fractions, catalytically reformed hydrocarbons or mixtures of these. 
	Clayton discloses in paragraph 0028, the gasoline also preferably has a low total lead content, such as at most 0.005 g/l, most preferably being lead free - having no lead compounds added thereto (i.e. unleaded).  Clayton further discloses in paragraph 0104, the base fuel used was an unleaded gasoline (95 ULG) of RON 95.1.
	Clayton discloses in paragraph 0050, mineral oils include liquid petroleum oils and solvent-treated or acid-treated mineral lubricating oil of the paraffinic, naphthenic, or mixed paraffinic/naphthenic type which may be further refined by hydrofinishing processes and/or dewaxing. Clayton discloses in paragraph 0051, naphthenic base oils have low viscosity index (VI) (generally 40-80) and a low pour point. Such base oils are produced from feedstocks rich in naphthenes and low in wax content.  Clayton discloses in paragraph 0055, base oils or mixtures of base oils derived from the product of a Fischer-Tropsch synthesis process may also be conveniently used as the base oil in the present invention; mixtures of base oils derived from the product of a Fischer-Tropsch synthesis process and one or more mineral oils and/or one or more synthetic oils may also be used in the present invention. 
	Clayton discloses in paragraph 0076, the concentration of the base oil admixed with the gasoline in the present invention will be in the range of from 0.1 to 5 wt %, based on the overall gasoline composition. 
	Clayton discloses in paragraph 0030, when gasoline contains oxygenated hydrocarbons, the oxygen content of the gasoline may be up to 35 percent by weight (e.g. ethanol per se) based on the gasoline. For example, the oxygen content of the gasoline may be up to 25 percent by weight, preferably up to 10 percent by weight. Examples of suitable ranges of oxygen content of the gasoline are from 0 to 5 percent by weight, preferably from 1.0 to 3.5 percent by weight, and more preferably from 1.2 to 2.7 percent by weight.  Clayton discloses in paragraph 0031, examples of oxygenated hydrocarbons that may be incorporated into gasolines include alcohols, ethers, esters, ketones, aldehydes, carboxylic acids and their derivatives, and oxygen containing heterocyclic compounds. Preferably, the oxygenated hydrocarbons that may be incorporated into gasolines are selected from alcohols (such as methanol, ethanol, propanol, iso-propanol, butanol, tert-butanol and iso-butanol) and ethers (preferably ethers containing 5 or more carbon atoms per molecule, e.g., methyl tert-butyl ether), a particularly preferred oxygenated hydrocarbon is ethanol. 
	Clayton discloses in paragraph 0025, the benzene content of the gasoline is at most 10 percent by volume, more preferably at most 5 percent by volume, especially at most 1 percent by volume based on the gasoline.  Clayton discloses in paragraph 0024, typically, the aromatic hydrocarbon content of the gasoline is in the range of from 0 to 70 percent by volume based on the gasoline; preferably, the aromatic hydrocarbon content of the gasoline is in the range of from 10 to 60 percent by volume based on the gasoline.  Clayton discloses in paragraph 0023, typically, the olefinic hydrocarbon content of the gasoline is in the range of from 0 to 40 percent by volume based on the gasoline; preferably, the olefinic hydrocarbon content of the gasoline is in the range of from 0 to 30 percent by volume based on the gasoline.  
Clayton discloses in paragraph 0104, in the examples, the base fuel used was an unleaded gasoline (95 ULG) of RON 95.1, MON 86.7, and having sulphur content (ASTM D 2622-94) of 8 ppmw, iso+normal paraffins content of 61.18% v/v, saturated naphthenes content of 6.49%, aromatics content of 28.35% v/v and olefins content of 3.81% v/v (as measured by Gas Chromatography), density at 15.degree. C. (ISO 3675:93/D4052:91) 0.7307 kg/l, distillation (ISO 3405/88) IBP 39.2.degree. C., 10% 56.6.degree. C., 50% 93.2.degree. C., 90% 139.8.degree. C. and FBP 172.2.degree. C. 
Clayton discloses the fuel blend may comprise gasoline and a Fischer-Tropsch product derived from naphtha but fails to specifically teach the various properties of Fischer-Tropsch product is derived naphtha wherein the naphtha is a liquid hydrocarbon distillate with a final boiling point of up to 220°C, wherein the Fischer-Tropsch derived naphtha is a mixture of hydrocarbons having between 5 and 12 carbon atoms, and wherein the Fischer-Tropsch derived naphtha has a RON and MON of from 27 to 32.
	However, Clark discloses a liquid fuel composition suitable for use in an internal combustion engine containing a Fischer-Tropsch derived naphtha in the liquid fuel is in the range of 10 to 50% v/v (see column 6 lines 14-19).  Clark discloses in column 5 lines 10-15, the Fischer-Tropsch derived naphtha component of the present invention is a liquid hydrocarbon distillate with a final boiling point of typically up to 220°C.  Clark further discloses in column 5 lines 15-18, the Fischer-Tropsch derived naphtha, or the majority of the Fischer-Tropsch derived naphtha (for example, at least 95% w/w), is typically comprised of hydrocarbons having 5 or more carbon atoms.  Clark discloses in column 5 lines 49-56, it will be appreciated by the skilled person that Fischer-Tropsch derived naphtha will have a very low anti-knock index. Typically, the Research Octane Number (RON), as measured by ASTM D2699, and the Motor Octane Number (MON), as measured by ASTM D2700, of the Fischer-Tropsch derived naphtha component of the present invention will, independently, be at most 60, more typically at most 50, and commonly at most 40. 
  	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the Fischer-Tropsch derived naphtha of Clark as the Fischer-Tropsch derived naphtha of Clayton.  The motivation to do so, is to use a Fischer-Tropsch derived product that is rich in paraffins, as taught by Clark (see column 5 lines 19-26 of Clark).
(2) Response to Argument
Appellants argued:
It has surprisingly been found that despite the low octane number of the Fischer-Tropsch derived naphtha used herein, the liquid fuel compositions of the present invention allow the use of Fischer-Tropsch derived naphtha in an oxygenated hydrocarbon-containing gasoline fuel formulation in significantly high blend ratios of Fischer-Tropsch derived naphtha to oxygenated hydrocarbon (e.g., ethanol) (page 3, lines 9-16). It has also been found that the liquid fuel compositions of the present invention also meet the requirements of the EN228 specification, including density and octane quality requirements (page 3, lines 29-32 of the Specification).
It has surprisingly been found by the present inventors that, despite the low octane number of Fischer-Tropsch derived naphtha, the three-component fuel compositions of the present invention comprising gasoline base oil, certain levels of oxygenated hydrocarbons and certain levels of said Fischer-Tropsch derived naphtha, allow the Fischer-Tropsch derived naphtha to be included at significantly high blend ratios of Fischer-Tropsch derived naphtha to oxygenated hydrocarbon, particularly in unleaded gasoline of lower RON, for example 95 (ULG95). 
Appellants arguments are not deemed persuasive.  Appellants presented examples and comparative examples defined in the specification.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use specific gasoline blend, a specific alcohol combination and a Fischer-Tropsch blend which are all not commensurate in scope with claim 1 at least.  The examples no way allow the examiner to determine a trend for the results for any and all amounts of liquid fuel composition.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. 
  
Appellants argued:
Clayton fails to teach the use of Fischer-Tropsch derived naphtha having the specific properties specified in Claim 1 of the present application, in particular wherein the naphtha is a liquid hydrocarbon distillate having a final boiling point of up to 220°C, wherein the Fischer-Tropsch naphtha is a mixture of hydrocarbons having between 5 and 12 carbon atoms, and wherein the Fischer-Tropsch derived naphtha has a RON and MON of from 27 to 32.
Applicant would respectfully point out that although Clayton discloses the use of Fischer- Tropsch derived products, there is no specific mention in Clayton of a Fischer-Tropsch derived naphtha. It appears that Clayton specifically discloses Fischer-Tropsch derived base oils, but there is no mention Fischer-Tropsch derived naphthas.
Applicant would direct the Board’s attention to paragraph [0048] of Clayton where it is taught that the boiling point of the Fischer-Tropsch base oil used therein is typically at least 260°C. Hence, the Fischer-Tropsch base oils disclosed in Clayton fall outside the boiling point range of the Fischer-Tropsch derived naphtha given in Claim 1 of the present application. Indeed, the boiling point of the Fischer-Tropsch derived naphtha used in the present invention is specified in Claim 1 as ‘up to 220°C’. Hence, the boiling point of the Fischer-Tropsch naphtha used in the gasoline compositions of the present invention are much lower than the boiling points of the Fischer-Tropsch base oils disclosed in Clayton. Furthermore, Clayton fails to teach that the Fischer-Tropsch derived products described therein have from 5 to 12 carbon atoms, as also required by Claim 1 of the present application.
Appellants arguments are not deemed persuasive.  Clayton discloses in paragraph 0019, a gasoline blend/mixture comprising oxygenated hydrocarbons, wherein the research octane number (RON) of the gasoline may be in the range of from 80 to 110 (see paragraph 0021) and the blend comprises a Fischer-Tropsch product, oxygenated hydrocarbon and a gasoline blend fuel.  Clayton further discloses in paragraph 0055, base oils or mixtures of base oils derived from the product of a Fischer-Tropsch synthesis process may also be conveniently used as the base oil; mixtures of base oils derived from the product of a Fischer-Tropsch synthesis process and one or more mineral oils and/or one or more synthetic oils may also be used in the present invention.  Clayton further discloses in paragraph 0048, the boiling point of the base oil is not critical, however, typically the boiling point will be at least 260°C.  Therefore, as stated in the rejection, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the products of a Fischer-Tropsch synthesis process with overlapping properties, as taught by Clayton and Clark, in a fuel blend/mixture in order to improve combustion in a internal combustion engine.  Clark is relied upon to teach the claimed properties of the Fischer-Tropsch derived naphtha.  Clark discloses in column 5 lines 10-14, the Fischer-Tropsch derived naphtha component is a liquid hydrocarbon distillate with a final boiling point of typically up to 220°C. Its initial boiling point is typically at least 25°C.   
It is to be noted, Clark further discloses in column 4 lines 49-56, Fischer-Tropsch derived naphtha prepared by the SMDS process is commercially available for instance from Shell companies. Further examples of Fischer-Tropsch derived products are described in WO-A-00/20534.  Particularly, WO-A-00/20534 further discloses the production of Fischer-Tropsch lighter fractions, wherein the lighter fractions are naphtha.  The lighter fractions having a boiling range of 160°C to 270°C, which are within the boiling range of Clayton and overlapping the boiling range of Clark  (see page 7-9 and page 14 lines 29-30).  
Clark further discloses in column 6 lines 56-63, the C3-C6 hydrocarbon component can be derived from any known source. Conveniently, the C3-C6 hydrocarbon component may be derived in known manner from straight-run gasoline, synthetically-produced hydrocarbon mixtures, thermally or catalytically cracked hydrocarbons, hydro-cracked petroleum fractions, catalytically reformed hydrocarbons, Fischer-Tropsch synthesis or mixtures of these. 
Therefore, it is maintained that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the Fischer-Tropsch derived naphtha of Clark as the Fischer-Tropsch derived naphtha of Clayton.  The motivation to do so, is to use a Fischer-Tropsch derived product that is rich in paraffins, as taught by Clark (see column 5 lines 19-26 of Clark).
Appellants argued:
In addition, Clayton fails to teach the density of the final fuel composition, and specifically fails to teach that the density of the final liquid fuel composition is from 720 kg/m3 to 775 kg/m3 . With regard to Examiner’s comments on the density in Section 9a of the Final Office Action, Applicant respectfully disagrees. Clayton nowhere teaches or suggests a density for the final fuel composition of from 720 kg/m3 to 775 kg/m3 as per Claim 1 of the present application.
Although Clayton teaches the density of the base fuel per se, this is not the same as the density of the final fuel composition. The person skilled in the art would know that it is not the base fuel per se that needs to meet the requirements of prevailing fuel specifications (such as EN228) but rather it is the final fuel composition, which is not taught in Clayton. Contrary to what has been suggested by the Examiner, the person skilled in the art would not have been able to deduce from Clayton the final density of the fuel composition just from the density of the base fuel. The base fuel is just one component in a multi-component fuel composition, each component making a contribution to the density of the final fuel composition. The formulation of a final fuel composition in order to meet specification fuel formulations is a delicate balancing act and it would not be assumed by a person skilled in the art that the final fuel composition will have the same density as the starting base fuel.
Appellants arguments are not deemed persuasive.  The “base fuel” properties (i.e. density, distillation, RON, MON, etc.) of Clayton overlaps the liquid fuel composition of the claimed fuel due to the “base fuel” of Clayton is the majority of the liquid fuel composition.  It is to be noted, the current specification specifically teaches in Table 2 the same unleaded gasoline fuel that is used as the “base fuel” of Clayton, wherein both the present specification (720-775 kg/m3) and Clayton (730.7 kg/m3) disclose the density of the liquid fuel composition.  Therefore, it is maintained that Clayton modified by Clark have met the limitations of the presently claimed invention.
Appellants argued:
Applicant submits that there would have been no motivation for the person skilled in the art to combine Clayton and Clark. Clayton and Clark relate to completely different technical problems. Clayton is concerned with developing a gasoline fuel composition which exhibits an improvement in the acceleration response of a four-stroke spark-ignition internal combustion engine (see paragraph [0011] of Clayton). On the contrary, Clark is concerned with providing a gasoline fuel composition having high RON and MON and for controlling the RVP and cold start performance (see column 7, lines 35 to 48 of Clark). Hence, it is doubtful that a person skilled in the art reading Clayton would look to Clark to find alternative blending components.
Appellants arguments are not deemed persuasive.  It is maintained, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the products of a Fischer-Tropsch synthesis process with overlapping properties, as taught by Clayton and Clark, in a fuel blend/mixture in order to improve combustion in an internal combustion engine.  Clark is relied upon to teach the claimed properties of the Fischer-Tropsch derived naphtha.  The motivation to do so, is to use a Fischer-Tropsch derived product that is rich in paraffins, as taught by Clark (see column 5 lines 19-26 of Clark).
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Latosha Hines/Primary Examiner, Art Unit 1771      
                                                                                                                                                                                                  
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771       

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.